NO. 07-12-00281-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                    SEPTEMBER 19, 2012


                           ERASMO GONZALES, APPELLANT

                                            v.

                           THE STATE OF TEXAS, APPELLEE


              FROM THE 69TH DISTRICT COURT OF DALLAM COUNTY;

                     NO. 3320D; HONORABLE RON ENNS, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       On May 7, 2012, the 69th District Court of Dallam County entered an order

denying a motion for forensic DNA testing that had been filed by appellant, Erasmo

Gonzales. On June 29, 2012, appellant filed his notice of appeal of this order. We

dismiss for want of jurisdiction.


       As applicable to this case, 1 a notice of appeal is due no later than thirty days

after the date the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). A


       1
         An appeal of an order denying a motion for forensic DNA testing is subject to
the same rules as an appeal of any other criminal matter. TEX. CODE CRIM. PROC. ANN.
art. 64.05 (West 2006).
timely and proper notice of appeal invokes this Court’s jurisdiction. State v. Riewe, 13
S.W.3d 408, 410 (Tex.Crim.App. 2000).         The thirty day deadline for filing notice of

appeal can be extended if, within fifteen days of the deadline, appellant files a notice of

appeal with the trial court clerk and also files a motion for extension of time that

complies with Rule 10.5(b) of the Texas Rules of Appellate Procedure in this Court. 2

See TEX. R. APP. P. 26.3. This Court has no authority to invoke Rule 2 of the Texas

Rules of Appellate Procedure to enlarge the time in which to file a notice of appeal. See

TEX. R. APP. P. 2; Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       Under the applicable rules, appellant’s notice of appeal was due on June 6,

2012. However, appellant did not file his notice of appeal until June 29, fifty-three days

after the trial court entered its appealable order. 3 Furthermore, appellant failed to file a

motion for extension of time to file his notice of appeal. As such, appellant failed to

invoke this Court’s jurisdiction. Because this Court is without jurisdiction to address the

merits of this appeal, we have no authority to take any action other than to dismiss the

appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo v. State,

918 S.W.2d 519, 523 (Tex.Crim.App. 1996).


       By letter dated August 7, 2012, this Court notified appellant that it appeared that

his notice of appeal was untimely filed and failed to invoke this Court’s jurisdiction, and


       2
        Unlike in civil cases, a motion for extension of time cannot be implied. Cf.
Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997).
       3
         Even though appellant erroneously filed his notice of appeal with the Clerk of
this Court, the Clerk is obligated to record the date the notice was received and to
forward the notice to the trial court clerk. See TEX. R. APP. P. 25.2(c)(1).

                                             2
directed him to file a response with the Court by September 5, explaining how this Court

has jurisdiction over the appeal.    To date, we have received no response from

appellant.


      As such, we now dismiss the purported appeal for want of jurisdiction.



                                               Mackey K. Hancock
                                                   Justice


Do not publish.




                                           3